Citation Nr: 0910595	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral inguinal hernia, evaluated as noncompensable prior 
to May 29, 2003, and as 10 percent disabling as of July 1, 
2006.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from March 1958 to March 1960, 
and from April 1960 to August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In July 2005, January 2008, and 
August 2008, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  Prior to May 29, 2003, the Veteran's service-connected 
bilateral inguinal hernia is shown to have been productive of 
complaints of pain, but not postoperative recurrence of the 
hernia that is easily reducible and well supported by truss 
or belt.  

2.  As of July 1, 2006, the Veteran's service-connected 
bilateral inguinal hernia is shown to be productive of a left 
hernia repair in May 2003, and complaints of pain, but not a 
small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible.  

3.  The Veteran's service-connected Type II diabetes mellitus 
is shown to be managed with a restricted diet, and insulin, 
but he is not shown to require regulation of activities.  


CONCLUSIONS OF LAW

1.  Prior to May 29, 2003, the criteria for a compensable 
disability evaluation for service-connected bilateral 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.114, Diagnostic Code 7338 (2008).

2.  As of July 1, 2006, the criteria for a disability 
evaluation in excess of 10 percent for service-connected 
bilateral inguinal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Code 7338 (2008).  

3.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.119, Diagnostic Code 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased 
rating for service-connected bilateral inguinal hernia, 
evaluated as noncompensable prior to May 29, 2003, and as 10 
percent disabling as of July 1, 2006 (with a 100 percent 
rating in effect between these two dates for treatment), and 
an initial disability rating in excess of 20 percent for 
service-connected Type II diabetes mellitus.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board will first analyze the claim for an increased 
rating for bilateral inguinal hernia.  

As for the history of the Veteran's disability, see 38 C.F.R. 
§ 4.1 (2008), the Veteran's service treatment reports show 
that in January 1959, he underwent bilateral inguinal 
hernioplasties.  The separation examination report from his 
second period of active duty, dated in August 1965, noted 
that the left ring was still enlarged, but that there was 
minimal protrusion with cough.  

In a rating decision, dated in November 1971, the RO granted 
service connection for bilateral inguinal hernias, evaluated 
as noncompensable.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2005).  

In February 2002, the Veteran filed a claim for a compensable 
rating.  In July 2002, the RO denied the claim.  The Veteran 
appealed.  

VA medical evidence shows that on May 29, 2003, the Veteran 
underwent a left inguinal hernia repair, and that he was 
discharged that same day.  

A review of an RO rating decision, dated April 2006, shows 
that the RO listed contradictory dates for its grant of a 
temporary total disability rating for convalescence pursuant 
to 38 C.F.R. § 4.30 (2008).  In part of the decision, it 
shows that the temporary total rating is in effect from May 
29, 2003 to June 30, 2006.  Other parts of the decision 
indicate that the temporary total rating is in effect from 
May 29, 2003 to July 1, 2003, and that it had assigned a 10 
percent evaluation as of July 1, 2003.  

In any event, it appears that the Veteran was, in fact, 
compensated at the 100 percent rate for the period from May 
29, 2003 to July 1, 2006.  See list of disabilities and 
evaluations at the end of this decision (indicating that a 
temporary total rating is in effect from May 29, 2003 to July 
1, 2006, and that the effective date for the 10 percent 
rating is July 1, 2006);  list of disabilities and 
evaluations at the end of the RO's decision, dated in April 
2008 (same); compensation and pension award sheet (VA Form 
21- 8947), dated in June 2006 (same).   

Given the medical evidence, which indicates admission for 
hernia surgery on May 29, 2003, and that the Veteran was 
discharged that same day, the RO's basis for its nearly 
three-year grant of a temporary total evaluation is unclear.  
In any event, it appears that a noncompensable rating is in 
effect prior to May 29, 2003, that a total (100 percent 
rating) is in effect from May 29, 2003 to June 30, 2006, and 
that a 10 percent rating in effect as of July 1, 2006.  

Since a 100 percent rating is in effect for this disability 
from May 29, 2003 to June 30, 2006, the increased rating 
claim is moot during this time, and the evidence during this 
time period will not be further discussed, except as noted.  

To the extent that the RO has increased the Veteran's 
evaluation to 10 percent, as this increase did not constitute 
a full grants of the benefits sought, the increased rating 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  

Given the foregoing, the Board has characterized the issue 
as: entitlement to an increased rating for service-connected 
bilateral inguinal hernia, evaluated as noncompensable prior 
to May 29, 2003, and as 10 percent disabling as of July 1, 
2006.  

The RO has evaluated the Veteran's disability under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7338.  Under DC 7338, [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  

A 10 percent rating is warranted for the postoperative 
recurrence of the hernia that is easily reducible and well 
supported by truss or belt.  Id.  

A 30 percent rating is warranted for a small, post-operative 
recurrent hernia or an unoperated irremediable hernia that is 
not well supportable by a truss or that is not readily 
reducible.  Id.  

An additional 10 percent is warranted for bilateral 
involvement provided that the second hernia is compensable.  
This means that the more severely disabling hernia is to be 
evaluated, and 10 percent only, added for the second hernia, 
if the latter is of compensable degree.  [Note].  

For the period prior to May 29, 2003, the medical evidence is 
in the form of VA progress notes, dated between July 2001 and 
May 29, 2003, and a VA examination report, dated in 2002.  
None of the VA progress notes contain findings of a recurrent 
hernia.  These reports show that on May 29, 2003, the Veteran 
underwent a left inguinal hernia repair for "a very large 
direct hernia along the medial aspect of the inguinal 
canal."  He was discharged that same day, and it was noted 
that he tolerated the procedure well and had no immediate 
complications.  
 
A VA examination report, dated in July 2002, shows that the 
Veteran was noted to have a history of bilateral inguinal 
hernias in 1959, and that he stated that his right side had 
not given him any problems over the years, but that the left 
side had been painful and sore at times.  He stated that if 
he carried anything over 20 pounds for more than an hour or 
two, that "he would feel it the next day," and that 
bending, squatting, or stooping could bring it on.  He 
reported that he had never been given a truss or a belt, and 
had never had any further surgery, and that he had no known 
diasthesis recti, muscle herniation, or abdominal herniation.  

On examination, he had two small areas of inguinal surgery, 
with scars of about 5 to 6 centimeters on each side, with no 
real tenderness, adherence, texture loss, ulceration, 
breakdown, elevation, depression, underlying tissue loss, 
inflammation, edema, keloid problems, or disfigurement, and 
no limitation of function.  There was a slight left inguinal 
hernia that extended past the ring on forced Vasalva that 
quickly retracted, and was easily reducible.  There was none 
on the right.  The relevant diagnosis was bilateral inguinal 
hernias, 1958, with slight present reducible left hernia.  

Prior to May 29, 2003, the Board finds that the criteria for 
a compensable rating have not been met, as the medical 
evidence does not show recurrence since the Veteran's surgery 
in 1959.  Accordingly, the criteria for a compensable rating 
under DC 7338 are not shown to have been met prior to May 29, 
2003.  The Board finds that the post-service medical records 
during this time provide highly probative evidence against 
this claim, outweighing the Veteran's statements.   

For the period beginning July 1, 2006, the medical evidence 
consists of VA progress notes, dated between July 1, 2006, 
and 2008, and a VA examination report.  

As previously stated, a 100 percent rating is in effect from 
May 29, 2003 to July 1, 2006.  By way of history, a VA 
examination report, dated in October 2005, shows that the 
Veteran's May 2003 left inguinal hernia repair was noted 
"without sequalae."  It was noted that he did not require a 
belt or a truss, although he asserted that he had asked for 
one from his private physician, who had refused.  On 
examination, there was no palpable protrusion from either 
inguinal canal, and no tenderness on palpation.  The relevant 
aspects of the diagnoses noted postoperative bilateral 
inguinal hernias in the 1950's, with recurrence of a left 
inguinal hernia in the 1970's, and in May 2003, and no 
evidence of recurrence of a right inguinal hernia.   

The VA progress notes show that in June 2007, he sought 
treatment for complaints of inguinal pain that were not 
constant, but which were precipitated by lifting.  He stated 
that he had been told by a physician the year before that his 
nerves "were probably sewn into the mesh."  He indicted and 
that he was concerned that the mesh was disintegrating and 
coming out of his bowels.  

On examination, there was no inguinal hernia, and there was 
no pain on palpation of the inguinal canal or groin.  The 
impression was groin pain "probably residual nerve-type pain 
from previous hernia."  

A VA examination report, dated in February 2008, shows that 
on examination, the abdomen was obese and protuberant.  There 
was a healed 4-inch horizontal surgical scar in the left 
inguinal canal region, with no pain, keloid formation, 
elevation, or depression.  There was no palpable protrusion 
from either inguinal canal, "indicating that there is no 
recurrence of his inguinal hernias."  There was no relevant 
diagnosis.   

The Board finds that the claim must be denied.  The evidence 
indicates that there has been no recurrence of the left 
inguinal hernia since May 2003, a period of over five years.  
He is not shown to need a belt or truss, and there is no 
evidence to show that he had an unoperated irremediable 
hernia that is not well supportable by a truss or that is not 
readily reducible.  In summary, the evidence is insufficient 
to show that he has a postoperative recurrent hernia that is 
readily reducible and well supported by truss or belt and in 
fact provides evidence against this finding.  

Finally, as there is no medical evidence to show that he has 
had a recurrence of a right inguinal hernia, and there is no 
basis for a separate rating for a right inguinal hernia.  See 
Note, DC 7338.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

As a final matter, the evidence does not show that the 
Veteran has a scar from his hernia repairs that is productive 
of deep scarring, or that causes limited motion, with an area 
exceeding six square inches (39 sq. cm.), that is productive 
of superficial scars that have an area of 144 square inches 
(929 sq. cm.) or greater, that is productive of scars that 
are superficial and unstable, that is productive of scars 
that are superficial and painful on examination, or that 
limits functioning.  Accordingly, a compensable rating for a 
hernia repair scar is not warranted pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008).

In deciding the Veteran's increased evaluation claim for his 
bilateral inguinal hernia, the Board has considered the 
determination in Hart v Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that the Veteran is not entitled to additional 
increased compensation at any time within the appeal period, 
other than as awarded by the RO.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of the disability in issue, such that an 
increased evaluation is warranted.

The Veteran asserts that an increased initial rating is 
warranted for service-connected diabetes mellitus, currently 
evaluated as 20 percent disabling.   He essentially asserts 
that he injured his head after he lost consciousness due to 
his diabetes and fell down some stairs at his home in October 
2005, and that this evidence indicates that his diabetes 
requires a "restriction of activities," as required for a 
higher evaluation.  He has submitted photographs of his head 
injury.  

The issue of service connection for the residuals of a head 
injury secondary to a service connected disability is not 
before the Board at this time.  If the Veteran wishes to 
raise such a claim, he should do so with the RO. 

In July 2002, the RO granted service connection for diabetes 
mellitus, and assigned a 20 percent evaluation, with an 
effective date for service connection (and the 20 percent 
rating) of July 9, 2001.  The Veteran filed a notice of 
disagreement as to the issue of entitlement to a higher 
evaluation. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In April 2003, the RO determined that the correct 
effective date for service connection (and the 20 percent 
rating) was May 8, 2001.  

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under DC 7913, a 20 percent disability evaluation 
is assigned for diabetes mellitus requiring insulin and 
restricted diet; or, an oral hypoglycemic agent and 
restricted diet.  A 40 percent rating when the disability 
requires insulin, a restricted diet, and regulation of 
activities.  

With regard to the history of the disability in issue, 
private treatment reports dated as early as 1991 show that 
the Veteran was treated for diabetes mellitus.  A July 2002 
VA examination report notes a history of diabetes beginning 
in 1984.  The Veteran was shown to be insulin-dependent by 
the time of service connection.  

As an initial matter, the medical evidence shows that the 
Veteran's disability requires insulin, and a restricted diet.  
The issue is therefore whether his diabetes is shown to 
require a regulation of activities, such that the criteria 
for a 40 percent rating have been met.  See DC 7913.  

The relevant medical evidence consists of VA and non-VA 
medical reports, dated between 2001 and 2008.  

VA examination reports, dated in July 2002, and October 2005, 
do not note any relevant restrictions, providing evidence 
against this claim.  

VA progress notes, dated in May and June of 2003, indicate 
that the Veteran was advised to limit his lifting activities 
to no more than ten pounds for six days, and no driving for 
two weeks, following a left inguinal hernia repair.  An 
October 2004 VA progress note states that the Veteran has a 
medical history that includes diabetes, diabetic neuropathy, 
diabetic retinopathy, gastroparesis, hypertension, and 
arthritis, and that he has difficulties with performing 
physical activities, is on a restricted diet, and "limited 
to lifting no more than 10-20 pounds."  

VA progress notes, and private treatment reports, dated in 
October 2005, show that the Veteran received treatment 
following a fall after he "fell down some stairs," and that 
he sustained bruising to his head, with swelling around his 
eyes and nose.  This evidence shows that the Veteran reported 
that he did not know what happened to him, that he was 
cutting a tree, and that the next thing he remembered was his 
daughter waking him up near the steps to his front door.  VA 
progress notes, dated in December 2005, indicate that the 
Veteran had a second fall, and note a "syncopal episode."  
One of these progress notes indicates that the Veteran was 
suspected to have fractured ribs, and that he was instructed 
not to lift more than 10 pounds.  

VA progress notes, dated in November 2003, October 2004, 
August 2007, and August 2008, all indicate that the Veteran 
was advised to exercise.  A September 2008 VA progress note 
shows that the Veteran reported that it was "too hot" to 
exercise, but that he had a membership at a gym, and two 
pieces of exercise equipment at home.  The report indicates 
that he was encouraged to lose weight, and to exercise, 
providing evidence against this claim.   

In January 2008, the Board remanded this claim.  The Board 
inter alia noted that the October 2005 VA diabetes 
examination report did not clearly indicate whether the 
Veteran's diabetes requires a "regulation of activities," 
and directed that he be afforded another examination.   

A VA examination report, dated in February 2008, shows that 
the Veteran denied having episodes of diabetic ketoacidosis, 
but that he reported having hypoglycemic reactions, although 
he had never required emergent treatment for these symptoms.  
The report notes a history of two hypoglycemic episodes per 
week, with fewer episodes following adjustments to his 
medication regime.  He denied any restrictions of activities 
due to his diabetes, and indicated that he was supposed to be 
exercising, however, "he does not exercise as often as he 
should due to bilateral knee arthritis."  The report further 
notes that he went to his diabetic care provider every two to 
three months.  

In the diagnoses, the examiner discussed the Veteran's blood 
sugar levels during his October 2005 treatment for his fall, 
and concluded that this incident was not related to 
hypoglycemia.  The examiner further noted that neither 
hypoglycemia, nor references to this condition, were 
diagnosed or confirmed during treatment for his fall in 
December 2005, providing more evidence against this claim.   

The Board finds that the claim must be denied.  The evidence 
shows that the Veteran requires insulin and a restricted 
diet.  However, the evidence is insufficient to show that he 
requires a regulation of activities due to his diabetes.  The 
evidence shows that the Veteran's activities were restricted 
due to a left hernia repair in 2003, and possible fractured 
ribs in 2005.  An October 2004 VA progress note states that 
the Veteran was limited to lifting no more than 10-20 pounds, 
but it does not clearly indicate that this restriction is due 
to diabetes (it notes a medical history that included 
gastroparesis, hypertension, and arthritis).  A number of 
other VA progress notes show that the Veteran was advised to 
exercise, and a September 2008 VA progress note shows that 
the Veteran reported that he belonged to a gym, and two 
pieces of exercise equipment at home.  The February 2008 VA 
examination report shows that the Veteran denied any 
restrictions of activities due to his diabetes, and indicated 
that he was supposed to be exercising, however, "he does not 
exercise as often as he should due to bilateral knee 
arthritis."  

Although the Veteran is shown to have fallen twice in 2005, 
there is simply no medical evidence to show that his diabetes 
"requires" a regulation of activities.  In fact, the 
medical evidence shows that he was repeatedly noted to be 
obese, and that he was repeatedly encouraged to exercise.  

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the Veteran's diabetes mellitus 
was manifested by symptomatology that more nearly 
approximates the criteria for an evaluation of 40 percent 
under DC 7913, and that the preponderance of the evidence is 
against a 40 percent evaluation. 

In reaching this decision the Board had also considered the 
issue of whether the Veteran's service-connected diabetes 
mellitus, or bilateral inguinal hernias, present an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In a statement, received in July 2006, the 
Veteran asserted that he could not work due to physical 
problems that included, but were not limited to, diabetes 
mellitus, and hernia problems.  Significantly, no evidence 
has been presented showing factors not already contemplated 
by the rating criteria, due to the Veteran's service-
connected diabetes mellitus, or bilateral inguinal hernias, 
as to render impractical the application of the regular 
schedular standards.  The evidence shows that the Veteran has 
indicated that he was retired.  The medical evidence shows 
that he was hospitalized for one day in May 2003 for a left 
hernia repair.  Accordingly, the regular schedular standards 
and the assigned noncompensable disability rating adequately 
compensates the Veteran for any adverse impact caused by his 
diabetes mellitus, and bilateral inguinal hernias.  The Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in September 2004, August 
2005, and October 2008, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims.  

None of the VCAA notices complied with the requirement that 
the notice must precede the adjudication.  However, any 
defect with respect to the timing of the VCAA notice in this 
case was nonprejudicial.  There is no indication that the 
outcomes of the claims have been affected, as all evidence 
received has been considered by the RO.  The Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a videoconference 
hearing in March 2005.  After issuing the September 2004 and 
August 2005 letters discussed above, the RO reconsidered the 
appellant's claims, as evidenced by the June 2006, April 
2008, and October 2008, Supplemental Statements of the Case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  For these reasons, the timing of the 
VCAA notice was not prejudicial.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The Veteran was afforded sufficient 
notice in January 2008, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The VCAA notices did not discuss the criteria for an 
increased rating for bilateral inguinal hernias, thus, the 
VCAA duty to notify has not been satisfied with respect to 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
46.  Specifically, submissions from the appellant's 
representative were received in January and February of 2009.  
These submissions were received subsequent to the June 2006 
and April 2008 Supplemental Statements of the Case, which 
notified the Veteran of the relevant criteria, and they 
indicate actual knowledge of the increased rating issue on 
appeal, as well as the right to submit additional evidence 
and of the availability of additional process.  As both 
actual knowledge of the Veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the Veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  
Id.  

With regard to the claim for an increased initial evaluation 
for diabetes mellitus, the Court, in Dingess, also stated the 
following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.  

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the Veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in July 2002, a disability rating was assigned, 
and an effective date was established.  Therefore the 
Veteran's claim was substantiated as of July 2002.  Any error 
in failing to provide §5103(a) notice could not be 
prejudicial to the Veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
Veteran to substantiate his claim, and here, his claim has 
been substantiated.  See id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  

VA satisfied these duties by issuance of complying rating 
decision in July 2002, the February 2004 Statement of the 
Case, and the Supplemental Statements of the Case, dated in 
2006 and 2008.  In March 2005, the Veteran was afforded a 
hearing.  As both actual knowledge of the Veteran's 
procedural rights has been demonstrated and he, or those 
acting on his behalf, have had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the Veteran will result from proceeding 
with adjudication without additional notice or process.  

With regard to the increased initial evaluation claim for 
diabetes mellitus, the Board has considered the recent 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
This case pertains to the requirements of 38 U.S.C.A. 
§ 5103(a) for increased evaluation claims other than those 
based on initial evaluations.  Here, the claim involves an 
initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment reports, as well as VA and non-VA 
medical records.  The Veteran has been afforded examinations.  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


